IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00130-CR

                        EX PARTE MICHAEL REIGHLEY



                           From the 413th District Court
                              Johnson County, Texas
                              Trial Court No. F49732


                         ORDER ON REHEARING

       On April 27, 2016, one of Michael Reighley’s attorneys, Rey De Los Santos, filed a

notice of appeal seeking to appeal from the trial court’s verbal order on April 18, 2016.

This Court dismissed the appeal because there was no signed order from which to appeal.

The trial court subsequently entered a written order. On May 20, 2016, Reighley filed a

motion for rehearing in this Court. Reighley’s motion for reconsideration expresses an

intent to appeal from the trial court’s written order. We will create a new and different

appeal from the trial court’s written order.

       We will treat all other filings “… as relating to an appeal of that order [the trial

court’s written judgment] and give them effect as if they had been taken after the order

was signed.” TEX.R.APP.P. 27.2. Accordingly, the Clerk of this Court is ordered to file-
mark and transfer the original notice of appeal filed in cause number 10-16-00130-CR to

a new appeal numbered 10-16-00225-CR. Additionally, the Clerk of this Court is ordered

to send a copy of the notice of appeal with the newly designated cause number to the

District Clerk of Johnson County. TEX.R.APP.P. 25.2 (c) (1). Finally, the Clerk of this Court

is ordered to file an electronic copy of the clerk’s record, the reporter’s record, and other

filings in cause number 10-16-00130-CR, other than our opinion, the motion for rehearing,

and a copy of this order, to cause number 10-16-00225-CR.



                                                  PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed July 13, 2016
Do not publish




Ex parte Reighley                                                                      Page 2